DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated in the Non-final action mailed 07/19/2021, the subject matter of claim 1 could either not be found or was not suggested in the prior art of record. The closest art of record to the claimed limitations are Baid (2013/0261554) and Skutnik (US 2011/0313357), however, they fail to teach needle that is blocked between the first and second notches to prevent fluid flowing in the needle lumen between the first and second notches. While Braid teaches a crimp (26, Fig1) in a portion of the introducer needle (12, Fig 1), it does not block fluid flow as required by the claim. Skutnik teaches first (210, Fig 15A) and second (206, Fig 15A) notches and a blockage to create separate flow paths (Para 0152), however, the flow paths in Skutnik connect the two notches. It would not have been obvious to one of ordinary skill art to combine these references to arrive at the claimed limitation. Therefore, these references separately or in combination fail to teach all of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783